DETAILED ACTION
Introduction
Claims 16-23, 26-33 and 35-38 have been examined in this application. Claims 16-18, 22, 23, 26-28, 32, 33, and 35 are amended. Claims 19-21 and 29-31 are as previously presented. Claims 36-38 are new. Claims 1-15, 24, 25, and 34 are cancelled. This is a final office action in response to the arguments and amendments filed 10/13/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application CN201810212596.X filed in China on 03/15/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 10/13/2022, have been fully considered.
Regarding the remarks pertaining to the previous claim objections (presented on p. 13 under the heading “I. Objection because of alleged informalities”), the amendments are satisfactory and the previous objections are withdrawn.
Regarding the arguments pertaining to the previous rejections under 101 (presented on p. 13-24 under the heading “II. Rejection Under 35 U.S.C. 101”), the arguments are not persuasive. The arguments (p. 15) state that the claims do not recite a mental process because the claim is directed toward an online-to-offline service system, which facilitates a decision by a service requestor, and the claim includes obtaining data from user terminals using a network. However, while the recitation of the method or system being part of an “online-to-offline service system” represents an additional element in the claim, the phrase merely generally ties the rest of the claim to the field of an “online-to-offline service system” and the claim does not offer meaningful limits or details regarding how the functions in the claim are tied to the online-to-offline service system. Likewise, the obtaining of data from terminals over a network represents additional elements in the claim. However, the mere presence of additional elements does not preclude the claim from including an abstract idea. The office maintains that the independent claims do include abstract ideas of a mental process, because spatial analysis of locations points is within the capabilities of a human to perform, and the elements recited by the Applicant are evaluated as additional elements (see the complete rejection under 101 below). The arguments (p. 16) further reference the displaying limitation in the claims, however this is also evaluated as an additional element, and is found to be insignificant extra-solution activity and well-understood, routine, and conventional in the art, as it is merely generic data output after the abstract idea occurs (see rejection under 101 for complete detail). The arguments (p. 16) state that the claimed invention involves complex interactions and communications which are therefore impossible to perform via the mind. However, the claims do not appear to provide any improvement or details regarding computer communications, and instead are only using computer communications generally for data gathering in order to perform the abstract idea. The arguments (p. 16) cite a massive amount of data, however it is noted that the claims do not recite any limitation about the amount of data to be processed, and the broadest reasonable interpretation of the claim only requires plural (two or more) historical service orders and one or more target cluster and recommended destinations. The arguments (p. 17-19) further state that the claims are integrated into a practical application because the functions are for a real-life purpose and solving a technical problem. However, the problem of inaccurate map data is not limited to maps in a technological environment, and is a general problem in the concept of mapping, including manual mapping or navigation. Although the abstract idea may be useful, meaningful limits or additional elements are required to integrate the abstract idea into a practical application (see p. 18 of Applicant’s arguments) which is not the case in the present claims (see the complete rejection under 101 below for complete rationale including all additional elements). The arguments (p. 21) further state that the claims include significantly more than the abstract idea, based on receiving the service requestor request, and solving the problem of inaccessible destinations. However, the obtaining of the service request from the requestor terminal is determined to be insignificant extra-solution activity, because it is merely a step of gathering data which is necessary to perform the abstract idea of recommending potential routes. Thus, the rejection is maintained.
Regarding the arguments pertaining to the previous rejections under 102 (presented on p. 24-25 under the heading “III. Rejection Under 35 U.S.C. 102 based on Pao”), the arguments and amendments are persuasive. Therefore, the rejections are withdrawn.
Regarding the arguments pertaining to the previous rejections under 103 (presented on p. 25-30 under headings IV. through VII.), the arguments and amendments are persuasive. Therefore, the rejections are withdrawn.

Claim Objections
Claims 26 and 35 are objected to because of the following informalities: 
In Claims 26 and 35, the first recitation of "the recommended destination" should instead read "a recommended destination"
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-23, 26-33 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 16, 26, and 35, the limitation to receive “a service request of a service requester including a current location and an original destination” renders the claims indefinite. The claims each previously recite “an original destination” in the limitation to obtain historical service orders. It is therefore unclear if “an original destination” in the receiving limitation is intended to be the same original destination (i.e. should instead read “the original destination”), or alternatively if “an original destination” in the receiving limitation is intended to be some different, or second original destination. The scope of the claim is therefore indefinite. For the purposes of examination, the limitation is interpreted as reciting the same original destination (as if it read “the original destination”).
Additionally, regarding Claims 16, 26, and 35, the limitation to display “a route from the current location to the recommended destination” renders the claims indefinite. The claims previously recite the possibility of designating plural recommended destinations (one for each of the “at least one” target cluster, for the case of “at least one” being more than one), and also previously recite the original destination of the service request being within a preset range from “one of at least one recommended destination”. It is therefore unclear, in the displaying limitation, whether the recitation of “the recommended destination” is intended to recite only the “one of at least one recommended destination” or is intended to be some other recommended destination, or is intended to be each of the recommended destinations when there are more than one, or something else. The scope of the claim is therefore indefinite. For the purposes of examination, the limitation is interpreted as “a route from the current location to the one of at least one recommended destination.”
Claims 17-23, 27-33 and 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 16 (for Claims 17-23), Claim 26 (for Claims 27-33), or Claim 35 (for Claims 36-38), and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-23, 26-33 and 35-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claims 16, 26, and 35, the claims recite functions to obtain historical service orders, classify drop-off locations into clusters, select at least one target cluster using a confidence level, for each selected target cluster(s), determine a location as a guiding location, designate the guiding location as a recommended destination, receive a service request, and output route options. These functions, under their broadest reasonable interpretation, are an abstract idea of a mental process, capable of being performed in a human mind, and/or manually by using pen and paper (see MPEP 2106.04(a)(2)(III)). Particularly, the functions pertain to evaluation and judgment regarding destination data, which a human can perform mentally, or manually by plotting out locations on a coordinate system on paper (see MPEP 2106.04(a)(2)). For example, the functions pertain to steps a taxi dispatch operator could perform in order to analyze past trips and recommend alternative routes to requesting riders. Therefore, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements in the claim are the recitation of the “online-to-offline” service system recited in each independent claim, the processor in Claims 16 and 26, the storage medium in each independent Claim, the communication platform in Claim 26, and the obtaining being via a network and from user terminals, and the receiving being from a service requester terminal, and the step of displaying the routes in each independent claim. For the recitation of the online-to-offline service system, this language merely generally ties the abstract idea to the technological environment of an online-to-offline service system without any further details or integration, and thus cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). For the processor, storage medium, and communication platform, these elements are all recitations of generic computer components and their use, recited at a high level of generality. The claims do not provide any particular improvement in computer hardware or computer function. The claims therefore act as mere instructions to “apply” the functions of the abstract idea, using generic computer components as a tool to perform the functions, which does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). For the obtaining of historical data and service request from external terminals, this is determined to be insignificant extra-solution activity, because the elements are for mere data gathering functions which are necessary as a prerequisite to performing the abstract idea (see 2106.05(g)). For the displaying the routes, this is also determined to be insignificant extra-solution activity, as it pertains to generic data outputting (see 2106.05(g)). Thus, the abstract idea is not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claim are the recitation of the “online-to-offline” service system recited in each independent claim, the processor in Claims 16 and 26, the storage medium in each independent Claim, the communication platform in Claim 26, and the obtaining being via a network and from user terminals, and the receiving being from a service requester terminal, and the step of displaying the routes in each independent claim. For the recitation of the online-to-offline service system, this language merely generally ties the abstract idea to the technological environment of an online-to-offline service system and for the same reasons as above therefore does not amount to significantly more than the exception itself (see MPEP 2106.05(h)). For the processor, storage medium, and communication platform, these elements are all recitations of generic computer components and their use, recited at a high level of generality. The elements therefore act as mere instructions to “apply” the functions of the abstract idea, using generic computer components as a tool, which does not amount to significantly more (see MPEP 2106.05(f)). For the obtaining of historical data and service request from external terminals which was determined to be insignificant extra-solution activity, this is re-evaluated and determined to be well-understood, routine, and conventional in the art (see 2106.05(d) regarding receiving data over a network). For the displaying of routes, this is also re-evaluated and determined to be well-understood, routine, and conventional in the art (see US2007/0021905A1, it is well-known in the prior art to display plural route options). Thus, the claims do not include limitations which amount to significantly more than the abstract idea.
Dependent Claims 17-23, 27-33 and 36-38 do not recite further limitations that integrate the judicial exception into a practical application or amount to significantly more.
Claims 17, 27, and 36 recite additional details of the classifying of drop-off locations including functions of mapping onto a grid and classifying the grid cells. These are further functions of the abstract idea of a mental process, as a human could mentally or manually map locations onto a grid and perform evaluation to classify data. The claims do not add any additional elements.
Claims 18, 28, and 37 recite additional details of the classifying the at least one grid cell, including functions to determine a count, determine whether a grid cell is within a preset range, and classify or add a cluster. These are further functions of the abstract idea of a mental process, as a human could mentally or manually perform the evaluations to count and classify grids or create clusters. The claims do not add any additional elements.
Claims 19, 29, and 38 recite additional details of the selecting of a target cluster, including determining a sequence of clusters, determine a number of target clusters, and select a number. These are further functions of the abstract idea of a mental process, as a human could mentally or manually perform the evaluations for determining sequences and determine numbers of clusters. The claims do not add any additional elements.
Claims 20 and 30 recite further functions to determine a guiding road, determine a confidence level, determine whether the confidence level is above a threshold, and designate a guiding location or determine another location as the guiding location. These are further functions of the abstract idea of a mental process, as a human could mentally or manually evaluate information to determine a road and evaluate a confidence level to select the guiding location. The claims do not add any additional elements.
Claims 21 and 31 recite further details of the determining of the confidence level, including determining a drop-off location, determine a road, determine counts of roads, and determine the confidence level based on the counts. These are further functions of the abstract idea of a mental process, as a human could mentally or manually evaluate locations and roads and perform counting and confidence level determinations. The claims do not add any additional elements.
Claims 22, 23, 32, and 33 recite further details of determining a location in the target cluster, by mapping, determining a grid cell, and determining a center point. These are further functions of the abstract idea of a mental process, as a human could mentally or manually perform the recited evaluation and judgment of spatial data in a grid format. The claims do not add any additional elements.
Thus, the claims are not patent eligible.
Allowable Subject Matter
Claims 16-23, 26-33 and 35-38 are rejected under 112 and 101 and Claims 26 and 35 are objected to for informalities. However, Claims 16-23, 26-33 and 35-38 would be allowable if amended to overcome the rejections under 112 and 101 and objections. 
The following is an examiner’s statement of reasons for indicating allowable subject matter:
Regarding Independent Claims 16, 26, and 35, the most similar prior art US2018/0288568A1 (Pao et al.) teaches a method (see Figure 5 [0044]) implemented on a computing device having at least one processor (see [0045], (Figure 7, [0062, 0091-0095]) rus on a server computer), at least one storage medium (see [0095]), and a communication platform connected to a network (see Figures 1, 7, [0024]), the method comprising: obtaining a plurality of historical service orders (see Figure 5, [0047], prior transport data), each having a drop-off location and an original destination (see [0047] prior actual drop-off locations and prior transport destinations); classifying the drop-off locations into one or more clusters (see [0047] step 506, clusters of the prior transport data (including actual drop-off locations) determined); selecting at least one target cluster from the one or more clusters (see [0048] determining one or more particular clusters) according to a confidence level of each cluster (see [0048] according to each cluster’s distance from a request location, i.e. a confidence of proximity), wherein the confidence level is determined based on the drop-off locations in the cluster and the corresponding original destinations (see Figure 5, the determination in step 508 based on the previous data/steps, including the prior transport data from step 506); and for each of the at least one target cluster, determining a location in the target cluster as a guiding location (see [0050] step 512, a target pickup location determined, associated with [0048-0049] the target cluster (the limitation “for each” being met for the condition of one target cluster)), and designating the guiding location as the recommended destination of navigation (see [0051] the target pickup location set as a navigation destination for a ride provider to pick up a user).
US-20160253407-A1 teaches subject matter including calculating confidence level of points of a set by using a ratio of sums of movement states (see e.g. [0010]).
However, the prior art does not teach or render obvious a system, method, or non-transitory computer readable medium comprising executable instructions for:

selecting at least one target cluster from the one or more clusters according to a confidence level of each cluster, wherein the confidence level is a ratio of a count of the drop-off locations in the cluster and a count of the corresponding original destinations in the cluster; and for each of the at least one target cluster, determining a location in the target cluster as a guiding location.
Applicant’s arguments regarding the prior art (filed 100/13/2022) are persuasive. The combination of limitations defining the particular determinations of the respective confidence levels, combined with the particularly claimed additional functions for historical data collection and cluster analysis, integrated into the overall system or method for recommending a destination of navigation is not found or made obvious by the prior art. The combination with the other claim limitations are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such, Claims 16, 26, and 35 would be allowable. Claims 17-23, 27-33 and 36-38 would also be allowable as being dependent on Claim 16, 26, or 35.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619